                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



      WILLIAM J. McKINNEY,                    :         PRISONER CASE NO.
            Plaintiff,                        :         3:17-cv-1663 (JCH)
                                              :
             v.                               :
                                              :
      NEW HAVEN POLICE DEP’T, et al.,         :
           Defendants.                        :         DECEMBER 10, 2018
                                              :
                                              :


                                RULING ON PENDING MOTIONS

           The plaintiff, William J. McKinney (“McKinney”), currently is incarcerated at

     Bridgeport Correctional Center in Bridgeport, Connecticut, has filed several

     miscellaneous motions in this case.

I.         MOTIONS FOR ENTRY OF DEFAULT

           McKinney has filed two Motions for Entry of Default (Doc. Nos. 57 & 59). The

     first Motion (Doc. No. 57) seeks entry of default against all defendants, the second

     Motion (Doc. No. 59) against defendant Matthew Rau. At the time McKinney filed these

     Motions, there were three defendants remaining in this case, Officer John Moore, EMT

     Devon Bicumore and EMT Matthew Rau. Defendant Moore appeared and filed an

     Answer in April 2018 (Docs. No. 32, 35), prior to either Motion being filed. On

     November 6, 2018, the court dismissed the claims against defendants Bicumore and

     Rau. Because the only remaining defendant is not in default, the Motions for Default

     Entry (Doc Nos. 57 & 59) are denied.
II.        MOTION FOR APPOINTMENT OF COUNSEL

           McKinney also seeks appointment of pro bono counsel, pursuant to 28 U.S.C. §

1915. The Second Circuit repeatedly has cautioned the district courts against the routine

appointment of counsel. See, e.g., Ferrelli v. River Manor Health Care Center, 323 F.3d

196, 204 (2d Cir. 2003); Hendricks v. Coughlin, 114 F.3d 390, 393 (2d Cir. 1997). The

Second Circuit also has made clear that before an appointment is even considered, the

indigent person must demonstrate that he is unable to obtain counsel. Saviano v. Local

32B-32J, 75 F. App’x 58, 59 (2d Cir. 2003) (quoting Cooper v. A. Sargenti Co., 877 F.2d

170, 173 (2d Cir. 1989)). McKinney describes his unsuccessful efforts to obtain

representation in the motion. In light of these efforts, the court will assume that McKinney

cannot obtain legal assistance on his own.

           In addition, before appointing counsel, the District Court must determine that

McKinney’s claims possess likely merit. See Cooper v. A. Sargenti Co., 877 F.2d 170, 173-

74 (2d Cir. 1989) (cautioning district courts against “routine appointment of counsel” and

reiterating importance of requiring indigent litigant to “pass the test of likely merit”). A

nonfrivolous claim may not possess likely merit if the litigant’s “chances of success are

extremely slim.” Id. at 171.

           The current record consists of the Complaint and defendant Moore’s Answer. In

addition, McKinney has filed a Motion to Amend his Complaint to add more defendants

(Doc. No. 72). At this time, the court cannot assess the likely merit of McKinney’s claims.

Accordingly, appointment of counsel is not warranted at this time. McKinney’s Motion to




                                                  2
Appoint Counsel (Doc. No. 58) is denied without prejudice to refiling at a later stage of

litigation.

III.          MOTION TO COMPEL

              On October 4, 2018, the court received a letter from McKinney addressed to the

chambers of the Honorable Sarah A.L. Merriam, United States Magistrate Judge. The

letter has been docketed as a Motion to Compel and a Motion to Amend (Doc. No. 60).

              McKinney states that Judge Merriam had instructed counsel for defendant Moore

to permit McKinney to view video recordings of the incident scene and of McKinney’s

interview by police officers, but he has not been permitted to do so. McKinney seeks court

assistance in viewing the recordings. In his recent motion to amend, McKinney describes

information he obtained from viewing the recordings. As he has now seen the recordings,

this Motion/request is denied as moot.

              McKinney seeks preservation and inspection of the “rock in a sock weapon.”

Before filing a motion to compel, a party must confer, or attempt to confer, with the

opposing party to resolve the issue without court action. Fed. R. Civ. P. 37(a)(1). Because

it is not clear whether McKinney has sought to inspection the item through the discovery

process, let alone attempted to resolve any issue with defendant’s counsel, his request is

denied as premature.

              Finally, McKinney seeks permission to file ten additional interrogatories. This

request is granted.




                                                   3
IV.          MOTION FOR CLARIFICATION

             On November 9, 2018, after receiving the Notice of Electronic Filing of a Ruling

      (Doc. No. 66) stating that the claims against defendants Bicumore and Rau were

      dismissed, McKinney filed a Motion for Clarification of that Ruling. On November 26,

      2018, McKinney filed a Notice [Doc. No. 71] stating that he had received a copy of the

      Ruling and now understood the decision. Accordingly, the Motion for Clarification (Doc.

      No. 67) is denied as moot.

V.           MOTION FOR EXTENSION OF TIME

             McKinney seeks a thirty-day extension of the discovery deadline in this case.

      Local court rules require that all motions for extension of time include a statement either

      that the moving party has inquired of the opposing party and indicate whether the

      opposing party agrees or objects to the motion, or that the moving party, despite diligent

      efforts, cannot ascertain the position of the opposing party regarding the motion. D.

      Conn. L. Civ. R. 7(b)(2). McKinney has not complied with this requirement. However,

      as the court has granted him leave to serve ten additional interrogatories, the court will

      grant his Motion for Extension of Time (Doc. No. 68) to afford McKinney the time to do

      so.

VI.          MOTIONS TO AMEND

             McKinney has filed two Motions to Amend his Complaint (Doc. Nos. 60, 72). In

      the first Motion (Doc. No. 60), McKinney states that he wants to verify and scale down

      his Complaint and add the defendants who interviewed him and denied his requests to

      be taken to the hospital. A few weeks after filing the first Motion, McKinney filed a


                                                   4
   Proposed Amended Complaint (Doc. No. 63) including allegations against Detectives

   Matthew Collier and Brian Diange. In the second Motion (Doc. No. 72), McKinney

   states that he has discovered that Officer William Gargone was on the scene of the

   incident when defendant Moore directed the EMTs not to provide medical attention and

   that Detectives Matthew Collier and Brian Diange denied his requests for medical

   attention during his interview. McKinney seeks leave to amend to add claims against

   these officers.

          Federal Rule of Civil Procedure 15(a)(2) provided that leave to amend should be

   freely granted when justice so requires. See Turner v. Boyle, 116 F. Supp. 3d 58, 96

   (D. Conn. 2015) (Second Circuit encourages district courts to allow pro se litigants to

   amend pleadings when justice so requires). Here, McKinney has learned the identity of

   other police officers involved in the incident underlying the complaint and seeks to add

   them as defendants. McKinney’s Motions to Amend are granted. The Proposed

   Amended Complaint does not reference Officer Gargone. Accordingly, McKinney is

   directed to file an amended complaint including the claims against Officer Moore as well

   as his claims against the three new defendants. Once the amended complaint is filed,

   the court will review the amended complaint to determine whether service should be

   effected on the new defendants.

VII.      MOTION FOR DISCOVERY HEARING

          Finally, McKinney has filed a Motion for Discovery Hearing (Doc. No. 73). He

cites three reasons for his request.




                                               5
          First, McKinney states that the court has not yet ruled on his request to serve

    additional interrogatories on defendant Moore and noted that defendant Moore refused

    to answer interrogatories exceeding the permitted number absent a court order. The

    court has granted McKinney’s request above, negating this reason for a hearing.

          Second, McKinney states that video footage of the New Haven Green is

    incomplete. One angle is missing fifteen minutes, during which time the incident

    occurred. As explained above, McKinney must attempt to resolve this issue with

    defendant’s counsel before seeking court assistance. He does not indicate that he has

    addressed this issue with defendant’s counsel or explain why this matter cannot be

    resolved without a hearing.

          Third, McKinney states that he has learned the identities of other persons

    involved in his claims. He does not explain, however, why this fact necessitates a

    hearing on discovery. The court has granted McKinney leave to amend his complaint to

    add three defendants. Until the court has reviewed the sufficiency of an amended

    complaint, any discovery issues relating to the new defendants are premature.

    Accordingly, the Motion is denied.

VIII.     CONCLUSION

          McKinney’s Motions for Entry of Default (Docs. No. 57, 59) are DENIED, his

    Motion for Appointment of Counsel (Doc. No. 58) is DENIED without prejudice, his

    Motion for Clarification (Doc. No. 67) is DENIED as moot, and his Motion for Discovery

    Hearing (Doc. No. 73) is DENIED as premature. His Motion for Extension of Time

    (Doc. No. 68) is GRANTED.


                                               6
       McKinney’s Motion to Compel (Doc. No. 60) is DENIED as moot as to the

request to view video recordings, DENIED as premature as to the request for inspection

and preservation of the “rock in a sock weapon,” and GRANTED as to the request to

serve ten additional interrogatories.

       McKinney’s Motions to Amend (Doc. Nos. 60, 72) are GRANTED. McKinney

shall file an amended complaint which lists defendant Moore and the new defendants in

the case caption and includes the allegations and claims against all four defendants.

The amended complaint shall be filed within 21 days from the date of this Order.

SO ORDERED.

       Dated this 10th day of December 2018 at New Haven, Connecticut.



                                         /s/ Janet C. Hall
                                         Janet C. Hall
                                         United States District Judge




                                           7
